CALHOUN, J.
Tbe offense, keeping a bawdy bouse; tbe punishment, a fine of $200 and 20 days’ confinement in tbe county jail.
Tbe record is before us without a statement of facts or bills of exception. No defect either in tbe indictment or procedure has been pointed out or has been perceived. No question is presented for review.
Tbe judgment is affirmed.
PER CURIAM.
Tbe foregoing opinion of tbe Commission of Appeals has been examined by tbe judges of tbe Court of Criminal Appeals and approved by tbe court